DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed March 29, 2021, has been received and entered.
	Claims 2, 16, 17, and 19 are canceled.  Claims 25 and 26 are new.
	Claims 1, 3-15, 18, and 20-26 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "The artificial biofilm" and “the microorganisms or cells” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  
Additionally, claim 25 is rendered indefinite by the recitation “harvestable product.”  It is unclear what defines a “harvestable product.”  It is not a term of the art, and the specification does not define the term.  It is unclear what differentiates a “harvestable product” from any other product.  The definition of a “harvestable product” is unclear particularly since the specification states, “’harvesting’ of these ‘products’ is not necessarily limited to actual removal of a chemical 
Since claim 25 is indefinite, its dependent claim, claim 26, is rendered indefinite.  Therefore, claims 25 and 26 must be rejected under 35 U.S.C. 112(b).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation in claim 25 of a type of microorganism or cells producing a “harvestable product” is not supported by the specification as filed, and thus is considered new matter.  The specification does not use the term “harvestable product.”  Instead, the specification states that the product can be harvested (paragraph [021]).
2, electron, and proton generation.  The electrogens of the third module as described in paragraph [042] read on a “second population of microorganisms” of claim 26 which uses the products of the fermenters of the second module to produce electricity.  Therefore, it appears that the fermenters of the second module are the “first population of microorganisms” of claim 26.  However, it is unclear that the fermenters of the second module read on the “first population of the microorganisms” which “removes waste from water” as recited in claim 26.  Paragraph [042] does not disclose that the organic compounds in the environment which are metabolized by the fermenters of the second module are “waste from water.”  Paragraph [041] of the specification discloses that the artificial biofilm is able to simultaneously remove organic and inorganic contaminants from waste water to produce reusable water while creating electricity or hydrocarbon fuel.  Thus the waste of the waste water includes organic and inorganic contaminants.  However, it is not clear that the organic compounds that are metabolized by the fermenters of paragraph [042] are waste or organic contaminants in the water.  Therefore, the specification, in particular paragraphs [041] and [042], do not provide support for the limitation in claim 26 that the first population of microorganism “removes waste from water.”

Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.

Claim Interpretation
Claim 25 is interpreted as depending from claim 1 (“The artificial biofilm of claim 1…”).  Additionally, the term “harvestable product” in claim 25 will be interpreted as any product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 11, 12, 18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan (WO 2012/0000693. Previously cited) in view of Luckarift (ACS Appl. Mater. Interfaces. 2012. 4: 2082-2087. Previously cited), and in light of Luckarift 2010 (Chem. Commun. 2010. 46: 6048-6050. Previously cited).
Chavan discloses a bio-film of various microorganisms having symbiotic relationship with each other (page 2, lines 12-13).  The bio-film comprises multiple layers of microorganisms so that each layer of microorganism has distinct microorganism types (page 3, lines 1-4).  Chavan teaches that this helps to provide systematic culturing and maintenance of the cultured bio-film (page 3, lines 4-5); thus the population/community of microorganism is ‘metabolically active’ as claimed.  Additionally, since the microorganisms are provided in the biofilm, then they are mechanically constrained within a matrix that the microorganism cannot itself degrade, thereby reading on a population or community of multiple types of microorganism or cells encapsulated (according to the definition of the term “encapsulate” set forth on page 3, paragraph [021] of the instant specification) in a matrix, thereby being comparable to the claimed invention.  

Regarding instant claim 1 and its dependent claims, Chavan differs from the claimed invention in that Chavan does not expressly disclose that the multiple types of microorganisms/cells (drawn to a community) are encapsulated in a silica-based matrix, wherein biological function is maintained while the relative proportions of the ratio and density of the multiple types of microorganisms or cells remain stable.  
Regarding instant claim 23, Chavan differs from the claimed invention in that Chavan does not expressly disclose that the multiple types of microorganisms/cells (drawn to a community) are encapsulated in a gel matrix, wherein the gel matrix is formed by exposing the 
Regarding instant claim 24, Chavan differs from the claimed invention in that Chavan does not expressly disclose that the multiple types of microorganisms/cells (drawn to a community) are encapsulated in a matrix, wherein the relative proportions of the ratio and density of the multiple types of microorganisms or cells remain stable, wherein the matrix is formed by:
	enclosing in a container:
		one or more microorganisms or cells to be encapsulated; and
		a volatile gel precursor; and
	allowing the gel precursor to evaporate such that the evaporated gel precursor is exposed to a buffer, hydrolyzes, and forms a matrix incorporating the one or more types of microorganisms or cells, thereby producing the artificial biofilm.
Luckarift discusses microbial fuel cells (MFC), pointing out that in a typical MFC anode, dissimilatory metal-reducing bacteria convert chemical energy to electrical energy (page 2082, first paragraph).  In nature, bacteria maximize the use of insoluble electron acceptors by excreting extracellular polymers that serve to bind the growing cell population into a structured biofilm (page 2082, first paragraph).  Luckarift states that biofilms require significant time to become established (page 2082, first paragraph).  However, the variability of natural biofilm formation can be circumvented by attaching bacteria in a manner that preserves the integrity of whole cells and defines the number, activity, and physiological status of the initial bacteria population (page 2082, first paragraph).  Luckarift further indicates, “Encapsulating a defined Shewanella oneidensis DSP-10, was immobilized via chemical vapor deposition (CVD) of silica to create an engineered biofilm that exhibits efficient bioelectrocatalysis of a simple-carbon fuel in a MFC (abstract).  Figure 5 of Luckarift, showing stable current for 8 hours with no loss in efficiency, confirms the stabilization of the bacterial population on the electrode (anode) surface (page 2086, left column, first paragraph).
Regarding the method of forming the silica matrix that encapsulates the bacteria, Luckarift discloses that the S. oneidensis DSP-10 strain was immobilized to the PHBV/CF composite electrodes using a method for silica-encapsulation described previously by Luckarift 2010 (cited as reference no. 6) (page 2084, left column, first paragraph).  Briefly, Luckarift discloses that the electrodes were placed in a glass Petri dish modified with a central glass well to accommodate the electrode; the cell suspension was added to cover the electrode and tetramethylorthosilicate (TMOS) was added to the outer well (page 2084, left column, first paragraph).  TMOS in vapor phase undergoes rapid hydrolysis in contact with aqueous solvents of high salt concentration and leads to rapid formation of particulate silica, and the resulting matrix of silica particles immobilizes the bacterial cells directly on the PHBV/CF surface (page 2084, left column, first paragraph).  Luckarift 2010, relied on by Luckarift for the method for silica-encapsulation, teaches that their technique leads to sol-gel and particulate silica formation 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have created the bio-film comprising multiple layers of microorganisms of Chavan by encapsulating the microorganism in separate layers of silica matrix (the silica matrix reads on a ‘silica-based matrix’ as recited in instant claim 1 and a ‘gel matrix’ as recited in instant claim 23 as evidenced by Luckarift 2010).  One of ordinary skill in the art would have been motivated to do this since Luckarift speaks of the disadvantages of natural biofilms, including the requirement of significant time for natural biofilms to be established, and the variability of natural biofilm formation (page 2082, first paragraph).  There is motivation to make this modification of Chavan since Luckarift indicates that encapsulation of a defined population of cells in silica matrix mimics the natural phenomenon (natural biofilm) while providing a rapid and controlled approach to defining an “artificial biofilm” (page 2082, first paragraph).  There would have been a reasonable expectation of success in creating a biofilm comprising multiple layers of microorganisms with the technique of encapsulating the microorganisms in a silica matrix since Luckarift indicates that this approach can be applied to devices that integrate bacterial cultures in general (which speaks to the apparatus of Chavan comprising the bio-film; see abstract) (page 2082, first paragraph), this technique attaches bacteria in a manner that preserves the integrity of whole cells (page 2082, first paragraph), and since Luckarift was successful in immobilizing a bacteria via encapsulation in a silica matrix to create an engineered biofilm for which the activity of the bacteria was necessary (abstract).  


Regarding instant claim 3, in one embodiment, Chavan teaches that the bio-film comprises a first layer of algae and a second layer of bacteria (page 3, lines 7-8).  For instance, 
Regarding instant claim 4, each layer of the bio-film of Chavan reads on a ‘module,’ wherein each layer is described by Chavan as having distinct microorganism types (page 3, lines 1-4).  Therefore, instant claim 4 is rendered obvious. 
Regarding instant claims 5 and 12, as discussed above with respect to instant claim 3, Chavan teaches an embodiment of the bio-film comprising a first layer of algae and a second layer of bacteria (page 3, lines 7-8).  This embodiment renders obvious instant claims 5 (the encapsulated organism of the second layer) and 12 (the encapsulated organism of the first layer).
Regarding instant claim 6, Chavan teaches that the microorganism types of their invention include eukaryotes like algae and fungi (page 6, lines 5-7).  Eukaryotes such as algae are drawn to a type of organism that is eukaryotic cells, thereby rendering obvious instant claim 6.
Regarding instant claim 11, as discussed above with respect to instant claims 3, 5, 6, and 12, Chavan teaches algae as a microorganism of the bio-film comprising multiple layers having distinct microorganism types (page 3, lines 7-8; page 6, lines 5-7).  Therefore, instant claim 11 is rendered obvious.
Regarding instant claim 18, as pointed out above, Figure 5 of Luckarift, showing stable current for 8 hours with no loss in efficiency, confirms the stabilization of the bacterial population on the electrode (anode) surface (page 2086, left column, first paragraph).  Given the stable current over the course of 8 hours, then it appears that there is no change in the bacterial population – i.e. no growth of the bacteria.  Additionally, Luckarift uses the technique of 
Regarding instant claim 20, as pointed out above, Figure 5 of Luckarift, showing stable current for 8 hours with no loss in efficiency, confirms the stabilization of the bacterial population on the electrode (anode) surface (page 2086, left column, first paragraph).  Given the stable current over the course of 8 hours, then it appears that there is no change in the bacterial population – i.e. no growth of the bacteria.  Additionally, Luckarift uses the technique of Luckarift 2010 for silica-encapsulation of the bacteria (page 2084, left column, first paragraph; 
Regarding instant claim 21, as pointed out above, Figure 5 of Luckarift, showing stable current for 8 hours with no loss in efficiency, confirms the stabilization of the bacterial population on the electrode (anode) surface (page 2086, left column, first paragraph).  Given the stable current over the course of 8 hours, then it appears that there is no change in the bacterial population – i.e. no growth of the bacteria.  Additionally, Luckarift uses the technique of 
Regarding instant claim 22, as pointed out above, Chavan discloses that the bio-film comprises multiple layers of microorganisms so that each layer has distinct microorganism types (page 3, lines 1-4).  Therefore, Chavan encompasses the embodiment of at least four layers (as obviously encompassed by multiple layers) of microorganism.  In such an embodiment, a set of two or more layers reads on a single matrix.  Therefore, Chavan in view of Luckarift renders obvious an artificial biofilm comprising a metabolically active first population or community of 
The limitation of instant claim 22 of ‘wherein metabolic products from the microorganisms or cells encapsulated in the first silica-based matrix are able to sustainably interact with the microorganisms or cells encapsulated in the second silica-based matrix’ is directed to an intended use and functional characteristic of the artificial matrix of instant claim 22.  According to MPEP 2112(I), “’[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’” Moreover, MPEP 2112(I) also states, “Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Luckarift teaches that there was interaction between the microbial population immobilized in the silica matrix and the electrode surface, wherein there was established efficient electron transfer between the immobilized biocatalysts and the polymer/carbon electrode interface (page 2086, right column, first paragraph).  Given this interaction taught in Luckarift, it is evident that the silica matrix of Luckarift permits movement of products of the bacteria through the silica matrix.  Therefore, in 
Regarding instant claim 24, it is a product-by-process claim.  According to MPEP 2113(I), “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’”  As pointed out above, Luckarift discloses that the S. oneidensis DSP-10 strain was immobilized to the PHBV/CF composite electrodes using a method for silica-encapsulation described previously by Luckarift 2010 (cited as reference no. 6) (page 2084, left column, first paragraph).  Briefly, Luckarift discloses that the electrodes were placed in a glass Petri dish modified with a central glass well to accommodate the electrode; the cell suspension was added to cover the electrode and tetramethylorthosilicate (TMOS) was added to the outer well (page 2084, left column, first paragraph).  TMOS in vapor phase undergoes rapid hydrolysis in contact with aqueous solvents of high salt concentration and leads to rapid formation of particulate silica, and the resulting matrix of silica particles immobilizes the bacterial cells directly on the PHBV/CF surface (page 2084, left column, first paragraph).  TMOS reads on a ‘volatile gel precursor’ - see page 5, first paragraph of the instant specification.  Thus Luckarift discloses that the silica matrix is formed by providing in a container the bacteria to be encapsulated and a volatile gel precursor (TMOS), and allowing the gel precursor to be in 
Regarding instant claim 25, Chavan teaches that in one embodiment of their invention, the bio-film comprises a first layer of algae and a second layer of bacteria (page 3, lines 7-8).  The oxygen generated by the algae is systematically absorbed by the layer of bacteria which is directly in contact with the layer of algae, thus helping for healthy and fast culturing of the bacteria, which in turn enhances the removal of organics from water (page 3, lines 13-17).  Chavan points out that the bacteria during culturing produces carbon dioxide which can be utilized by the algae (page 10, lines 19-21).  Carbon dioxide reads on a ‘harvestable product’ (any product – see ‘Claim Interpretation’ section above).  For that embodiment of Chavan, then the metabolic products (the oxygen) of a microorganism or cell (the algae) is used by another type of microorganism or cell (the bacteria) to produce a harvestable product (the carbon dioxide).  Thus instant claim 25 is rendered obvious.
A holding of obviousness is clearly required.  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chavan, Luckarift, and Luckarift 2010 as applied to claims 1, 3-6, 11, 12, 18, and 20-25 above, and further in view of Vijayakumar (Journal of Bioremediation and Biodegradation. 2012. 3(6): 1000154. 4 pages. Previously cited).
As discussed above, Chavan in view of Luckarift (and in light of Luckarift 2010, cited as evidence) renders obvious claims 1, 3-6, 11, 12, 18, and 20-25.  The references differ from claim 13 in that they do not expressly disclose that any of the microorganisms of the bio-film (cells encapsulated in silica matrix) is cyanobacteria, while the other microorganism of the bio-film is bacteria (as required to meet the limitation of parent claim 5).
It is noted that Chavan includes the bio-film in an apparatus used for achieving biological treatment of water (page 2, first and second paragraphs). 
Vijayakumar discusses the utilization of cyanobacteria in effluent treatment, including its use in waste water treatment (abstract and page 1, first paragraph).  Cyanobacteria is also known as blue green algae and are considered algae for various reasons, including their oxygen evolving photosynthesis (page 1, second paragraph).  Cyanobacteria possess high metal absorption capacity which encourages their application in detoxification of effluents, having an edge over conventional waste water treatment facilities (page 2, right column, third full paragraph).  Additionally, cyanobacteria have been reported to accumulate very high concentrations of insecticides (page 3, second full paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to have substituted the algae of the bio-film (i.e. the algae in the first layer; encapsulated in a silica matrix) with cyanobacteria in the bio-film rendered obvious by Chavan and Luckarift.  It would have been a matter of simple substitution of one type of algae for another.  There would have 
A holding of obviousness is clearly required. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chavan, Luckarift, and Luckarift 2010 as applied to claims 1, 3-6, 11, 12, 18, and 20-25 above, and further in view of Bloch (US 2011/0151547. Previously cited).

It is noted that Chavan includes the bio-film in an apparatus used for achieving biological treatment of water (page 2, first and second paragraphs).  Additionally, Chavan teaches an embodiment in which there can be alternate layers of algae and bacteria placed as the bio-film (page 11, lines 9-11).  Thus Chavan teaches an embodiment of the biofilm comprising more than two layers.
Bloch discloses a novel reactor for treating contaminated water and for producing algae biomass (page 2, paragraph [0030]).  Bloch points out that it is known to improve the oxygen supply for aerobic biodegradation of toxins by microbial communities by using phototrophic bio-films (page 2, paragraph [0037]).  The bio-films typically contain photoautotrophs, chemoautotrophs, and heterotrophs, attached to a solid support and used for effective aerobic wastewater treatment (page 2, paragraph [0037]).  Additionally, Bloch teaches that it was known to enhance oxygen supply for wastewater treatment by the use of symbiotic interactions between photosynthetic microalgae and heterotrophic bacteria, wherein algae liberates oxygen for the heterotrophic bacteria for the efficient aerobic biodegradation of pollutants (page 2, paragraph [0033]).  Therefore, the reactor of Bloch for treating contaminated water comprises at least one species of aerobic heterotrophic microorganism which are adapted to break down one or more organic contaminants in the contaminated water, and at least one species of phototrophic microorganism capable of producing oxygen (page 3, paragraph [0048]).  The phototrophic 
Before the effective filing date of the claimed invention, it would have been obvious to have included a heterotrophic microorganism in a layer of the bio-film (cells encapsulated in silica matrix) comprising more than two layers (wherein a first layer comprises algae and a second layer comprises bacteria; encapsulated in silica matrix) rendered obvious by Chavan and Luckarift.  One of ordinary skill in the art would have been motivated to do this since heterotrophic microorganisms, in particular heterotrophic bacteria, are known for the treatment of water (as indicated in Bloch), which is the effect sought for the invention of Chavan, and since heterotrophic microorganism have a symbiotic relationship with algae for water treatment which is a relationship taught in Chavan for the algae and bacteria used in their invention of water treatment (e.g. page 2, last two paragraphs of Chavan).  There would have been a reasonable expectation of success of including the heterotrophic microorganism as a layer in the bio-film (in which the cells are encapsulated in a silica matrix) rendered obvious by Chavan and Luckarift since Bloch indicates that bio-films for aerobic wastewater treatment have been known to include heterotrophs (page 2, paragraph [0037]).  Therefore, instant claim 14 is rendered obvious.
A holding of obviousness is clearly required.

Claims 1, 3, 18, 20, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2012/0315506. Previously cited) in view of Lovley (US 2012/0288898. Previously cited) and Luckarift, and in light of Luckarift 2010 (Chem. Commun. 2010. 46: 6048-6050. Previously cited).
Geobacter sulfurreducens and Shewanella oneidensis (page 3, paragraph [0030]).  Thus Chang teaches adhered electrochemically active microorganisms comprising a mixture of species which reads on a population or community of multiple types of microorganisms or cells, meeting a limitation of instant claim 1.  Moreover, these microorganisms are bacteria (as evidenced by page 9, paragraph [040] of the instant specification), meeting a limitation of instant claim 3.  Additionally, since the electrochemically active microorganisms are relied on by the invention of Chang for producing electrical energy (e.g. page 1, paragraph [0005]), then the electrochemically active microorganisms are ‘metabolically active’ as recited in the instant claims.

Regarding instant claim 1 and its dependent claims, Chang differs from the claimed invention in that Chang does not expressly disclose that the adhered mixture of electrochemically active microorganisms is provided as an artificial biofilm comprising the electrochemically active microorganisms as a metabolically active population or community encapsulated in a silica-based matrix, wherein biological function is maintained while the relative proportions of the ratio and density of the multiple types of microorganisms or cells remain stable.  
Regarding instant claim 23, Chang differs from the claimed invention in that Chang does not expressly disclose that the adhered mixture of electrochemically active microorganisms is provided as an artificial biofilm comprising the electrochemically active microorganisms as a metabolically active population or community encapsulated in a gel matrix, wherein the gel 
Regarding instant claim 24, Chang differs from the claimed invention in that Chang does not expressly disclose that the adhered mixture of electrochemically active microorganisms is provided as an artificial biofilm comprising the electrochemically active microorganisms as a metabolically active population or community encapsulated in a matrix, wherein the relative proportions of the ratio and density of the multiple types of microorganisms or cells remain stable, wherein the matrix is formed by:
	enclosing in a container:
		one or more microorganisms or cells to be encapsulated; and
		a volatile gel precursor; and
	allowing the gel precursor to evaporate such that the evaporated gel precursor is exposed to a buffer, hydrolyzes, and forms a matrix incorporating the one or more types of microorganisms or cells, thereby producing the artificial biofilm.
Lovley discusses conventional microbial fuel cells (MFCs), indicating that they operate by forming a biofilm of electricigenic bacteria (e.g. Geobacter, Shewanella, etc.) on the anode (page 1, paragraph [0007]).  For instance, Lovley speaks of a biofilm of S. oneidensis and a biofilm of G. sulfurreducens (page 10, paragraph [0167]; paragraph [0202] on pages 13 and 14).
Luckarift discusses microbial fuel cells (MFC), pointing out that in a typical MFC anode, dissimilatory metal-reducing bacteria convert chemical energy to electrical energy (page 2082, first paragraph).  In nature, bacteria maximize the use of insoluble electron acceptors by excreting extracellular polymers that serve to bind the growing cell population into a structured Shewanella oneidensis DSP-10, was immobilized via chemical vapor deposition (CVD) of silica to create an engineered biofilm that exhibits efficient bioelectrocatalysis of a simple-carbon fuel in a MFC (abstract).  Figure 5 of Luckarift, showing stable current for 8 hours with no loss in efficiency, confirms the stabilization of the bacterial population on the electrode (anode) surface (page 2086, left column, first paragraph).
Regarding the method of forming the silica matrix that encapsulates the bacteria, Luckarift discloses that the S. oneidensis DSP-10 strain was immobilized to the PHBV/CF composite electrodes using a method for silica-encapsulation described previously by Luckarift 2010 (cited as reference no. 6) (page 2084, left column, first paragraph).  Briefly, Luckarift discloses that the electrodes were placed in a glass Petri dish modified with a central glass well to accommodate the electrode; the cell suspension was added to cover the electrode and tetramethylorthosilicate (TMOS) was added to the outer well (page 2084, left column, first paragraph).  TMOS in vapor phase undergoes rapid hydrolysis in contact with aqueous solvents 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have adhered the mixture of electrochemically active microorganisms (e.g. a mixture of Geobacter sulfurreducens and Shewanella oneidensis) on the electrodes of Chang by encapsulating the microorganisms in a silica matrix.  One of ordinary skill in the art would have been motivated to do this since Lovley teaches that in conventional microbial fuel cells, the electricigenic bacteria, including Geobacter and Shewanella, form as a biofilm on the anode of microbial fuel cells, and since Luckarift speaks of the disadvantages of natural biofilms, including the requirement of significant time for natural biofilms to be established, and the variability of natural biofilm formation (page 2082, first paragraph).  There is motivation to adhere the microorganisms on the electrodes by encapsulation in a silica matrix since Luckarift indicates that encapsulation of a defined population of cells in silica matrix mimics the natural phenomenon (natural biofilm) while providing a rapid and controlled approach to defining an “artificial biofilm” (page 2082, first paragraph).  There would have been a reasonable expectation of success in creating a biofilm comprising the mixture of electrochemically active microorganisms with the technique of encapsulating the microorganisms in a silica matrix since Luckarift indicates that this approach can be applied to 
As pointed out above, Figure 5 of Luckarift, showing stable current for 8 hours with no loss in efficiency, confirms the stabilization of the bacterial population on the electrode (anode) surface (page 2086, left column, first paragraph).  Given the stable current over the course of 8 hours, then it appears that there is no change in the bacterial population – i.e. no growth of the bacteria.  Additionally, Luckarift uses the technique of Luckarift 2010 for silica-encapsulation of the bacteria (page 2084, left column, first paragraph; Luckarift 2010 is reference no. 6), recognizing that Luckarift 2010 attaches bacteria in a manner that preserves the integrity of whole cells and defines the number, activity and physiological status of the initial bacterial population (page 2082, first paragraph).  Luckarift 2010 teaches that their silica matrix “helps provide a stable and defined microbial community” (page 6049, last paragraph), and their approach addressed the issue with microbial fuel cells of inherent variations in bacterial growth due to changes in physiological conditions (page 6048, first two paragraphs).  Since the bacterial population is stabilized and defined, the integrity of the whole cells is preserved, and the number, activity and physiological status of the initial bacterial population are defined, then silica-encapsulation of bacteria of Luckarift results in maintaining the biological function of the bacteria, and maintaining the same number of bacterial cells.  Therefore, in the invention rendered obvious by Chang, Lovley, and Luckarift, since the number of cells are preserved by applying the technique of Luckarift, then the relative proportions of the ratio and density of the 

Regarding instant claim 18, as pointed out above, Figure 5 of Luckarift, showing stable current for 8 hours with no loss in efficiency, confirms the stabilization of the bacterial population on the electrode (anode) surface (page 2086, left column, first paragraph).  Given the stable current over the course of 8 hours, then it appears that there is no change in the bacterial population – i.e. no growth of the bacteria.  Additionally, Luckarift uses the technique of Luckarift 2010 for silica-encapsulation of the bacteria (page 2084, left column, first paragraph; Luckarift 2010 is reference no. 6), recognizing that Luckarift 2010 attaches bacteria in a manner that preserves the integrity of whole cells and defines the number, activity and physiological status of the initial bacterial population (page 2082, first paragraph).  Luckarift 2010 teaches that their silica matrix “helps provide a stable and defined microbial community” (page 6049, last paragraph), and their approach addressed the issue with microbial fuel cells of inherent variations in bacterial growth due to changes in physiological conditions (page 6048, first two paragraphs).  Since the bacterial population is stabilized and defined, the number of the initial bacterial population is defined, and the matrix is a solid structure, then silica-encapsulation of bacteria of Luckarift results in constraining cell division and movement of the bacteria.  Therefore, in the invention rendered obvious by Chang, Lovley, and Luckarift, by using the technique of silica-encapsulation of Luckarift, then the silica matrix constrains cell division and movement of the encapsulated population or community.  Moreover, since Chang in view of Lovley and Luckarift renders obvious immobilizing cells in the same material (silica-based matrix) as claimed, then the same functional characteristic of constraining cell division and movement of the encapsulated 
Regarding instant claim 20, as pointed out above, Figure 5 of Luckarift, showing stable current for 8 hours with no loss in efficiency, confirms the stabilization of the bacterial population on the electrode (anode) surface (page 2086, left column, first paragraph).  Given the stable current over the course of 8 hours, then it appears that there is no change in the bacterial population – i.e. no growth of the bacteria.  Additionally, Luckarift uses the technique of Luckarift 2010 for silica-encapsulation of the bacteria (page 2084, left column, first paragraph; Luckarift 2010 is reference no. 6), recognizing that Luckarift 2010 attaches bacteria in a manner that preserves the integrity of whole cells and defines the number, activity and physiological status of the initial bacterial population (page 2082, first paragraph).  Luckarift 2010 teaches that their silica matrix “helps provide a stable and defined microbial community” (page 6049, last paragraph), and their approach addressed the issue with microbial fuel cells of inherent variations in bacterial growth due to changes in physiological conditions (page 6048, first two paragraphs).  Since the bacterial population is stabilized and defined, the number of the initial bacterial population is defined, the activity and physiological status of the initial bacterial population is defined, and the matrix is a solid structure, then silica-encapsulation of bacteria of Luckarift results in maintaining the spatial and temporal distribution of physiological function within the encapsulated population or community.  Therefore, in the invention rendered obvious by Chang, Lovley, and Luckarift, by using the technique of silica-encapsulation of Luckarift, then the silica matrix maintains the spatial and temporal distribution of physiological function within the encapsulated population or community.  Moreover, since Chang in view of Lovley and Luckarift renders obvious immobilizing cells in the same material (silica-based matrix) as claimed, then 
Regarding instant claim 21, as pointed out above, Figure 5 of Luckarift, showing stable current for 8 hours with no loss in efficiency, confirms the stabilization of the bacterial population on the electrode (anode) surface (page 2086, left column, first paragraph).  Given the stable current over the course of 8 hours, then it appears that there is no change in the bacterial population – i.e. no growth of the bacteria.  Additionally, Luckarift uses the technique of Luckarift 2010 for silica-encapsulation of the bacteria (page 2084, left column, first paragraph; Luckarift 2010 is reference no. 6), recognizing that Luckarift 2010 attaches bacteria in a manner that preserves the integrity of whole cells and defines the number, activity and physiological status of the initial bacterial population (page 2082, first paragraph).  Luckarift 2010 teaches that their silica matrix “helps provide a stable and defined microbial community” (page 6049, last paragraph), and their approach addressed the issue with microbial fuel cells of inherent variations in bacterial growth due to changes in physiological conditions (page 6048, first two paragraphs).  Since the bacterial population is stabilized and defined, the number of the initial bacterial population is defined, and the matrix is a solid structure, then silica-encapsulation of bacteria of Luckarift results in stably maintaining the three-dimensional positions of the bacterial cells relative to each other.  Therefore, in the invention rendered obvious by Chang, Lovley, and Luckarift, by using the technique of silica-encapsulation of Luckarift, then the silica matrix stably maintains the three-dimensional positions of the microorganisms or cells relative to each other.  Moreover, since Chang in view of Lovley and Luckarift renders obvious immobilizing cells in the same material (silica-based matrix) as claimed, then the same functional 
Regarding instant claim 24, it is a product-by-process claim.  According to MPEP 2113(I), “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’”  As pointed out above, Luckarift discloses that the S. oneidensis DSP-10 strain was immobilized to the PHBV/CF composite electrodes using a method for silica-encapsulation described previously by Luckarift 2010 (cited as reference no. 6) (page 2084, left column, first paragraph).  Briefly, Luckarift discloses that the electrodes were placed in a glass Petri dish modified with a central glass well to accommodate the electrode; the cell suspension was added to cover the electrode and tetramethylorthosilicate (TMOS) was added to the outer well (page 2084, left column, first paragraph).  TMOS in vapor phase undergoes rapid hydrolysis in contact with aqueous solvents of high salt concentration and leads to rapid formation of particulate silica, and the resulting matrix of silica particles immobilizes the bacterial cells directly on the PHBV/CF surface (page 2084, left column, first paragraph).  TMOS reads on a ‘volatile gel precursor’ - see page 5, first paragraph of the instant specification.  Thus Luckarift discloses that the silica matrix is formed by providing in a container the bacteria to be encapsulated and a volatile gel precursor (TMOS), and allowing the gel precursor to be in vapor phase such that it hydrolyzes and forms a matrix incorporating the bacteria, which is comparable to the steps recited in instant claim 24.  Though Luckarift does not expressly disclose 
A holding of obviousness is clearly required.  

Claims 4, 5, 7-10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Lovley, Luckarift, and Luckarift 2010 as applied to claims 1, 3, 18, 20, 21, 23, and 24 above, and further in view of Reguera (Applied and Environmental Microbiology. 2006. 72(11): 7345-7348. Previously cited).
As discussed above, Chang in view of Lovley and Luckarift (and in light of Luckarift 2010, cited as evidence) renders obvious claims 1, 3, 18, 20, 21, 23, and 24.  As pointed out above, Chang teaches that the electrochemically active microorganisms 1 may include a mixture of at least one selected from the group consisting of four species, which includes Geobacter sulfurreducens and Shewanella oneidensis (page 3, paragraph [0030]). Therefore, Chang teaches an embodiment comprising a mixture of Geobacter sulfurreducens and Shewanella oneidensis, which are among the electrochemically active bacteria of instant claim 8 (and thus meet the limitation of instant claim 7).  Furthermore, Shewanella oneidensis is the dissimilatory metal reducing bacteria of instant claim 10 (thus also meeting the limitation of instant claim 9).  In sum, the embodiment of Chang in view of Lovley and Luckarift (and in light of Luckarift 2010) G. sulfurreducens and S. oneidensis meets limitations of instant claims 4, 5, and 7-10.
However, the references differ from claims 4, 5, and 7-10 in that they do not expressly disclose that the biofilm (in which the cells are encapsulated in a silica matrix) comprises multiple modules wherein each module comprises at least one type of encapsulated microorganism or cell.  Similarly, the references differ from claim 22 in that they do not expressly disclose a metabolically active second population or community of multiple types of microorganisms or cells encapsulated in a second silica-based matrix, wherein the relative proportions of the ratio and density of the second population of microorganisms or cells remain stable and wherein metabolic products from the microorganisms or cells encapsulated in a first silica-based matrix are able to sustainably interact with the microorganisms or cells encapsulated in the second silica-based matrix.
Reguera discloses that G. sulfurreducens developed highly structured, multilayer biofilms on the anode surface of a microbial fuel cell converting acetate to electricity (abstract; page 7345, right column, last paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have provided the mixture of G. sulfurreducens and S. oneidensis encapsulated into multiple layers of silica matrix on the electrodes of the microbial fuel cell rendered obvious by Chang, Lovley, and Luckarift (in light of Luckarift 2010, cited as evidence).  One of ordinary skill in the art would have been motivated to do this since Reguera shows that G. sulfurreducens forms as a multilayer biofilm on the anode of a microbial fuel cell; since this organism forms a multilayer biofilm on the anode of a microbial fuel cell, in order to replicate this structure by using silica matrix encapsulation (see rejection above over Chang, G. sulfurreducens in multiple layers of silica matrix.  Each layer of the biofilm (in which the microorganisms are encapsulated in multiple layers of silica matrix) reads on a ‘module,’ wherein each layer (i.e. module) would have been expected to comprise both G. sulfurreducens and S. oneidensis (reading on ‘at least one type of encapsulated microorganism or cell’).  Therefore, instant claims 4, 5, and 7-10 are rendered obvious, as well as rendering obvious the limitation of instant claim 22 of a metabolically active second population or community of multiple types of microorganisms or cells encapsulated in a second silica-based matrix, wherein the relative proportions of the ratio and density of the second population of microorganisms or cells remain stable (see reasoning above regarding instant claims 1 and 23).
The limitation of instant claim 22 of ‘wherein metabolic products from the microorganisms or cells encapsulated in the first silica-based matrix are able to sustainably interact with the microorganisms or cells encapsulated in the second silica-based matrix’ is directed to an intended use and functional characteristic of the artificial matrix of instant claim 22.  According to MPEP 2112(I), “’[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’” Moreover, MPEP 2112(I) also states, “Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  Luckarift teaches that there was interaction between the microbial population immobilized in the silica matrix and the electrode surface, wherein there was established efficient electron transfer between the immobilized biocatalysts and the polymer/carbon electrode interface (page 2086, right column, 
A holding of obviousness is clearly required.

Claims 6, 11, 12, 14, 15, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Lovley, Luckarift, Luckarift 2010, and Reguera as applied to claims 4, 5, 7-10, and 22 above, and further in view of Nishio (Journal of Bioscience and Bioengineering. 2013. 115(4): 412-417. Published December 2, 2012. Previously cited), and in light of Schilling (US 2008/0124585. Previously cited) and Blifernez-Klassen (Nature Communications. 2012. 3: 1214. 9 pages. Previously cited).
As discussed above, Chang, Lovley, Luckarift, Luckarift 2010, and Reguera render obvious claims 4, 5, 7-10, and 22.  The references differ from claim 6 in that they do not expressly disclose that the biofilm (in which the cells are encapsulated in multiple layers of silica matrix) comprises an encapsulated organism that is eukaryotic cells.  The references differ from claims 11 and 12 in that they do not expressly disclose that the biofilm (cells encapsulated in multiple layers of silica matrix) comprises an encapsulated microorganism which is algae.  The references differ from claim 14 in that they do not expressly disclose that the biofilm (cells 
Chang, Lovley, Luckarift, Luckarift 2010, and Reguera are comparable to claim 15 (which depends from claim 12) in that they disclose encapsulating a dissimilatory metal reducing bacteria, S. oneidensis, thereby reading on the claimed ‘first encapsulated type of microorganism.”  Furthermore, as evidenced by Schilling, G. sulfurreducens is a dissimilatory metal reducing bacteria (page 2, paragraph [0011]; Table 1 on page 3).  Thus the G. sulfurreducens of Chang, Lovley, Luckarift, Luckarift 2010, and Reguera reads on the ‘third encapsulated type of microorganism’ of instant claim 15 which is a second dissimilatory metal reducing bacteria.  The references differ from claim 15 in that they do not expressly disclose that the biofilm (cells encapsulated in multiple layers of silica matrix) comprises an encapsulated microorganism which is algae.  
The references differ from claim 25 in that they do not expressly disclose that the metabolic products of one of the microorganisms or cells is used by another type of microorganism or cell to produce a “harvestable product” (any product; see ‘Claim Interpretation’ section above).  The references further differ from claim 26 in that they do not expressly disclose that a first population of microorganisms removes waste from water while a second population of microorganisms uses the products of the first population of microorganisms to produce electricity. 
Nishio discloses a model microbial solar cells (MSCs) comprised of defined cocultures of a green alga, Chlamydomonas reinhardtii, and Geobacter sulfurreducens (abstract).  Nishio selected C. reinhardtii since it is known to produce acetate, formate and hydrogen which are all G. sulfurreducens for electricity generation (paragraph bridging pages 412 and 413). 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included Chlamydomonas reinhardtii (reading on an algae) in the multi-layered biofilm (multiple layers of silica matrix) rendered obvious by Chang, Lovley, Luckarift, Luckarift 2010, and Reguera.  One of ordinary skill in the art would have been motivated to do this since C. reinhardtii produces substrates of G. sulfurreducens for electricity generation.  There would have been a reasonable expectation of success in forming a microbial fuel cell suitable for electricity generation (as sought by Chang) by further including C. reinhardtii in the biofilm since Nishio shows that C. reinhardtii can be provided in a coculture with G. sulfurreducens for electricity generation (abstract).  Therefore, instant claims 11, 12, 15, and 25 (the substrates produced by C. reinhardtii reads on ‘the metabolic products of one of the microorganisms or cells’; the electricity generated by G. sulfurreducens reads on a ‘harvestable product’) are rendered obvious.
Regarding instant claim 6, as evidenced by Blifernez-Klassen, C. reinhardtii is a eukaryotic green microalga (page 2, first paragraph).  Therefore, instant claim 6 is rendered obvious. 
Regarding instant claim 14, Blifernez-Klassen teaches that C. reinhardtii has the ability to growth heterotrophically on acetate as an organic carbon source (page 2, left column, last paragraph).  Therefore, C. reinhardtii reads on a ‘heterotroph.’  As such, instant claim 14 is rendered obvious.
Regarding instant claim 26, C. reinhardtii is comparable to the ‘first population of microorganisms’ of instant claim 26 since it produces products that are used by G. sulfurreducens, reading on the ‘second population of microorganisms,’ to produce electricity.  The references do not expressly disclose that C. reinhardtii removes waste from water.  However, the recitation ‘wherein the first population of microorganisms removes waste from water’ in instant claim 26 is directed to an intended use and functional characteristic of the first population of microorganisms of the artificial matrix of instant claim 26.  According to MPEP 2112(I), “’[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’” Moreover, MPEP 2112(I) also states, “Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”  The removal of waste from water depends on the use of the artificial biofilm in treating water, and the contents of the water (any product added to water can be considered ‘waste’) applied to the artificial biofilm – it is directed to the use of the artificial biofilm.  Since C. reinhardtii can be cultured in HSM medium supplemented with NaHCO3 (page 413, left column, second paragraph of Nishio), then its act of metabolizing the nutrients of the medium reads on removal of nutrients from the medium.  Therefore, C. reinhardtii is capable of removing waste (any of the nutrients of the HSM medium, such as NaHCO3, reads on ‘waste’) from water.  As such, the references render obvious instant claim 26.
A holding of obviousness is clearly required.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Lovley, Luckarift, Luckarift 2010, and Reguera as applied to claims 4, 5, 7-10, and 22 above, and further in view of Buck (US 2013/0075279. Previously cited).

Buck discloses microbial fuel cells (MFCs) as sensors (page 2, paragraph [0023] to page 3, paragraph [0029]).  Suitable electrogenic microbes of the sensor include strains of Shewanella, Pseudomonas, Geobacter, and Cyanobacteria (page 4, paragraph [0036]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included cyanobacteria in the multi-layered biofilm (multiple layers of silica matrix) rendered obvious by Chang, Lovley, Luckarift, Luckarift 2010, and Reguera since it would have been an obvious matter of combining known electrogenic microbes for the same purpose of producing electrical energy in a microbial fuel cell.  There would have been a reasonable expectation of success in forming a microbial fuel cell suitable for electricity generation (as sought by Chang) by further including cyanobacteria in the biofilm since Buck teaches cyanobacteria as alternatives to Shewanella and Geobacter for serving as electrogenic microbes of a microbial fuel cell.  Therefore, instant claim 13 is rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed March 29, 2021, with respect to the objections of claims 1, 3-15, 18, and 20-22, and the rejections under 35 U.S.C. 112(b) of claims 22 and 24,  have been fully considered and are persuasive.  The objections have been overcome by the amendments to claims 1, 5, 13, 14, and 22.  The rejections under 35 U.S.C. 112(b) have been overcome by the 
However, Applicant’s arguments are unpersuasive with respect to the rejections under 35 U.S.C. 103.  Regarding the rejection under 35 U.S.C. 103 of claims 1, 3-6, 11, 12, 18, and 20-24 as being unpatentable over Chavan in view of Luckarift (and in light of Luckarift 2010, cited as evidence), Applicant asserts that Chavan, Luckarift, and Luckarift 2010, alone or together, fail to teach that the relative proportions of both the ratio and density of the multiple types of microorganisms or cells remain stable, as required by Applicant’s claim 1.  The Examiner respectfully disagrees, because Figure 5 of Luckarift (wherein Luckarift is cited for creating the bio-film comprising multiple layers of microorganisms of Chavan by encapsulating the microorganism in separate layers of silica matrix; see ground of rejection on page 8, first full paragraph of the last Office Action), showing stable current for 8 hours with no loss in efficiency, confirms the stabilization of the bacterial population on the electrode (anode) surface (page 2086, left column, first paragraph).  Given the stable current over the course of 8 hours, then it appears that there is no change in the bacterial population – i.e. no growth of the bacteria.  Additionally, Luckarift uses the technique of Luckarift 2010 for silica-encapsulation of the bacteria (page 2084, left column, first paragraph; Luckarift 2010 is reference no. 6), recognizing that Luckarift 2010 attaches bacteria in a manner that preserves the integrity of whole cells and defines the number, activity and physiological status of the initial bacterial population (page 2082, first paragraph).  Luckarift 2010 teaches that their silica matrix “helps provide a stable and defined microbial community” (page 6049, last paragraph), and their approach addressed the issue with microbial fuel cells of inherent variations in bacterial growth due to changes in physiological conditions (page 6048, first two paragraphs).  Since the bacterial population is 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicant asserts that the Office Action provides no motivation to combine the references other than the apparent desire to replicate Applicant’s claimed invention absent Applicant’s own teachings, using Applicant’s disclosure as a roadblock.  The Examiner respectfully disagrees because, as pointed out in the last Office Action (see page 8, first full paragraph), one of ordinary skill in the art would have been motivated to have created the bio-film of Chavan (embodiment comprising multiple layers of microorganisms) by encapsulating the microorganisms in separate layers of silica matrix since Luckarift speaks of the disadvantages of natural biofilm (including significant time for establishing natural biofilms, the variability of natural biofilm formation), and Luckarift indicates that the encapsulation of a defined population of cells in silica matrix mimics the natural phenomenon (natural biofilm) 
Applicant further argues that neither Luckarift nor Luckarift 2010 discuss whether or not the technique described therein is applicable to microorganisms other than bacteria and thus there would be no expectation of successfully applying the technique to populations of algae described in Chavan.  However, though Luckarift and Luckarift 2010 did not perform their work on bacteria, there would have been a reasonable expectation of encapsulating microorganisms in general (which encompasses algae) since both Luckarift references successfully encapsulated bacteria in a silica matrix.
Additionally, Applicant asserts that Chavan itself does not provide any motivation to alter the culture techniques taught therein and devotes significant time in the disclosure to discussing the specific techniques used to culture the specified layers of bacteria and algae including techniques related to adding and removing aeration.  Applicant further submits that because Chavan’s focus appears to be using the specific culturing techniques described therein to achieve the stated goal, there is no motivation to change those techniques nor is there an expectation that changing those techniques taught therein would successfully result in the multi-layered biofilm capable of treating water as described in Chavan.  However, Luckarift provides a motivation to modify Chavan since it points to the disadvantages of natural biofilm (including significant time for establishing natural biofilms, the variability of natural biofilm formation), and Luckarift indicates that the encapsulation of a defined population of cells in silica matrix mimics the natural phenomenon (natural biofilm) while providing a rapid and controlled approach to defining an “artificial biofilm” (page 2082, first paragraph).

Applicant also argues that it is Applicant’s own substantial and diligent work as exemplified in paragraphs 038-048 of the specification as filed (and accompanying figures 3-11) that demonstrate that the successful implementation of Applicant’s claimed invention.  However, the instant claims do not include all the limitations recited in paragraphs 038-048 of the specification, nor do the claims require the inclusion of C. sorokiniana and/or Synechocystis 6803 to which Figures 3-11 are directed to.  Therefore, this argument appears to be directed to a narrower scope than instant claims.
As such, the rejections under 35 U.S.C. 103 must be maintained.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                                 


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651